Citation Nr: 1453141	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.  

3.  Entitlement to service connection for hypertension, for accrued benefits purposes.

4.  Entitlement to service connection for sleep apnea, for accrued benefits purposes.  

5.  Entitlement to an initial rating higher than 10 percent for degenerative osteoarthritis of the right knee, status post arthroscopy for a meniscal tear, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-widow


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to March 1982.  He also served in the Army National Guard in September 2003 and September 2004.  He died in December 2009.  The appellant is his widow, so surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

As support for her claims, she testified at a hearing in February 2014 at the Regional Office (RO) in Montgomery, Alabama, before the undersigned Veterans Law Judge of the Board - in other words at a Travel Board hearing.  She submitted additional evidence during the hearing and waived her right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The claims require further development before being decided on appeal, however, so the Board is remanding them to the AOJ.


REMAND

During her February 2014 Travel Board hearing, the appellant testified that the Veteran's death was the result of his VA physicians taking him off of his prescribed medication for his hypertension just prior to his death.  She asserts that the removal of his hypertension medication caused him to suffer from cardiopulmonary arrest, which in turn caused his untimely demise.

Service treatment records (STRs) reflect the Veteran participating in a hypertension screening program.  According to the undated document, his initial blood pressure reading was an indication that he may have had hypertension.  He was requested to report to the dispensary for blood pressure checks on three consecutive days.  According to the sheet, his initial reading was 134/92.  He then had two readings of 143/104 and 146/92 on day one.  There were no other readings thereafter; however, an evaluating physician signed the document under the box noting blood pressure readings being high four times and, consequently, to report to the Noble Army Hospital outpatient department.  In September 2004 the Veteran reported to sick call and told medical personnel that, at the time of his physical examination two years earlier, he had high blood pressure.  He indicated that physicians had monitored him since, but that he was told his blood pressure was not high enough to be placed on prescribed medication.  STRs thereafter reflect no complaints, treatment, or diagnosis of hypertension.


After discharge from service, VA outpatient treatment records show treatment for hypertension.  Specifically, VA outpatient treatment records dated from January 2006 to November 2009 note the Veteran taking prescribed medication for hypertension and listing it as an active problem.  In August 2007 and April 2008 VA outpatient treatment entries, his hypertension was noted as being controlled.  In June 2008 he was informed that his thyroid scan had revealed a "cold nodule", which had a ten- to twenty-five percent risk of being cancerous.  Surgery was performed by University of Alabama at Birmingham (UAB) surgeons to remove the nodule.  In a December 2008 VA outpatient treatment note, a VA staff physician indicated that the Veteran's hypertension had resolved with "removal" of the thyroid nodule.  It was also noted that he had visited his local VA outpatient treatment facility in December 2008 with normal blood pressure and was not being maintained on prescribed medication for hypertension.  

In December 2009, the Veteran went into cardiac arrest, respiratory arrest, and syncope after engaging in sexual intercourse.  According to the December 2009 private infirmary code sheet, he became unresponsive and Emergency Medical Services (EMS) was contacted.  He continued to be unresponsive to resuscitative efforts and passed away shortly thereafter.  No immediate cause is listed on his death certificate, but on the supplemental medical certification signed in March 2010 it is noted that his immediate cause of death was arriving to the emergency room in cardiopulmonary arrest due to an unknown cause.

As it stands, there is no medical nexus opinion of record concerning the determinative issue of whether the Veteran's death is owing to disability related to his military service or whether VA negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable caused or contributed substantially or materially to his death.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A (a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, so including for cause of death, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

Additionally, the Board finds that the record is incomplete for all the claims on appeal.  In the October 2011 statement of the case (SOC), the RO reports that VA outpatient treatment records from the Tuscaloosa VA Medical Center (VAMC) dated from October 2006 to December 2009 have been obtained and reviewed.  However, upon review of the claims file, including the electronic (paperless) portion, it does not appear that the December 2009 records from the Tuscaloosa VAMC have been obtained and associated with the claims file.  This needs to be done before deciding these claims on appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  Also, as previously mentioned, VA treatment records note the Veteran undergoing surgery to remove the thyroid nodule approximately a year prior to his death at UAB, but those records have not been obtained.  While on remand, the appellant-widow should be given an opportunity to identify the names, address, and dates of treatment of all medical care providers from whom the Veteran received relevant treatment, in particular those that provided treatment in the months immediately prior to his death in December 2009.  Thereafter, the RO should attempt to obtain all identified records.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Request that the appellant-widow provide the names and addresses of any and all health care providers who provided treatment for the Veteran during the months immediately prior to his death in December 2009.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with the physical claims file or Virtual VA electronic folder.  

A specific request must be made for all treatment records from the following facilities: 

* The VAMC in Tuscaloosa, Alabama, dated in December 2009.

* UAB in Birmingham, Alabama.  

If any identified records are unobtainable (or do not or no longer exist), the appellant-widow and her representative must be notified and the file clearly documented.


2.  After all additional medical records have been obtained and associated with the physical or electronic portion of the claims file, forward the file to an appropriate VA physician for a medical nexus opinion concerning the cause of the Veteran's death and, in particular, its purported relationship with the medical treatment (or contraindicated advice) that he allegedly had received from his VA doctors regarding discontinuing his prescribed hypertension medication.

To this end, the designated clinician is asked to explain the events and circumstances leading to the Veteran's death based on the medical evidence.  Specifically, the clinician should address the following:

a.  Is it as likely as not (50 percent probability or greater) that the Veteran's death was due to disease or injury incurred in or aggravated by his active military service or that may be presumed to have been incurred during his service?

b.  Is it as likely as not (50 percent probability or greater) that any disease or injury incurred in or aggravated by the Veteran's active military service, including especially his hypertension, either caused or contributed substantially or materially to, or hastened, his death, or rendered him less capable of resisting the effects of the disease primarily causing death?


The commenting clinician is advised that, in order to be a contributory cause of death, it must be shown that there were "debilitating effects" that made the Veteran "materially less capable: of resisting the effects of the fatal disease or that the condition had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the clinician finds hypertension was a principal or contributory cause of death, then the clinician should provide an opinion as to whether it is as likely as not that the Veteran's hypertension was incurred in or aggravated by active military service or may be presumed to have been incurred during his service (meaning it initially manifested to a compensable degree of at least 
10-percent disabling within a year of his service).  

c.  Alternatively, is it as likely as not (50 percent or greater probability) that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable, caused the Veteran's death?  When commenting concerning this, the evaluating clinician must specifically address whether VA physicians purportedly taking the Veteran off his prescribed medication for treatment of his hypertension prior to his death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of the type contemplated by 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.  To this end, the commenting clinician must address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider in regards to the Veteran's hypertension and VA physicians taking him off the medication.  

In formulating the opinions, the term "as likely as not" does not mean merely "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

If the examiner is unable to provide responses to these questions without resorting to mere speculation, then he/she must so indicate but, more importantly, discuss why a response is not possible or feasible.

It therefore is essential the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.


3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the appellant's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



